Name: Commission Implementing Decision (EU) 2017/370 of 1 March 2017 amending Commission Implementing Decision 2014/909/EU by extending the period of application of certain protective measures and amending the list of areas subject to protective measures in relation to small hive beetle in Italy (notified under document C(2017) 1321) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  environmental policy;  regions of EU Member States;  Europe;  agricultural activity
 Date Published: 2017-03-03

 3.3.2017 EN Official Journal of the European Union L 56/213 COMMISSION IMPLEMENTING DECISION (EU) 2017/370 of 1 March 2017 amending Commission Implementing Decision 2014/909/EU by extending the period of application of certain protective measures and amending the list of areas subject to protective measures in relation to small hive beetle in Italy (notified under document C(2017) 1321) (Only the Italian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision 2014/909/EU (3) established certain protective measures following notifications by Italy of the occurrence of the small hive beetle (Aethina tumida) in the regions of Calabria and Sicily. It is applicable until 31 March 2017. (2) On 18 January 2017, Italy informed the Commission about the results of the inspections and epidemiological investigations carried out in accordance with Implementing Decision 2014/909/EU and about the results of the active surveillance as regards the occurrence of the small hive beetle in the concerned Italian regions. In particular, after one isolated case in November 2014 caused by moving hives from Calabria but quickly detected, no infestation has been found in Sicily region. Therefore Italy has decided to remove the previously established protection zone in Sicily but to maintain the surveillance both in the previous protection zone and in the rest of the region. (3) International standards laid down by the World Organisation for Animal Health (OIE) recommend five annual surveys to be carried out after outbreaks for an area to regain its free status. By the end of 2016 Italy has already completed two annual surveys for Sicily with favourable results and committed to continue with them and to communicate to the Commission the results and any possible changes in the epidemiological situation. (4) Based also on the relevant conclusion of the Commission fact-finding mission on bee health in Italy on 13-17 June 2016, it can be summarised that the single introduced infestation in Sicily has been effectively eradicated. The continuing surveillance there provides further assurance on that and contributes to the internationally recognised freedom of the area in due time. (5) However some new infestations have been found in Calabria since 2014, in particular 41 infestations in 2016. (6) Therefore Sicily should be removed from the list of areas subject to protective measures under Implementing Decision 2014/909/EU. It is necessary however to prolong for Calabria the application of the protective measures provided for in that Decision. (7) The period of applicability and the measures in place should be reviewed at any time in the light of new information on the epidemiological situation in the affected Italian regions. (8) Implementing Decision 2014/909/EU should be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Implementing Decision 2014/909/EU is replaced by the following: Article 4 This Decision shall apply until 31 March 2019. Article 2 The row Region of Sicily: whole Region is deleted from the table in the Annex to Implementing Decision 2014/909/EU. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 1 March 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision 2014/909/EU of 12 December 2014 concerning certain protective measures with regard to confirmed occurrences of the small hive beetle in Italy (OJ L 359, 16.12.2014, p. 161).